This cause has been undertaken to be brought here by the direct appeal method of appellate procedure to review a judgment of the district court of Big Horn County. The record is in this condition: A judgment form for the Clerk's guidance in entering the judgment rendered in the cause and from which the appeal is endeavored to be taken is dated March 13, 1939; it was filed in the office of the Clerk of the District Court aforesaid on the day following its date, and the judgment was entered in the journal of that court on the date the form above mentioned was filed, i.e., March 14, 1939. The notice of appeal from this judgment is not dated, but discloses that it was served by an acceptance of service on the part of respondent's counsel on *Page 530 
March 30, 1939. The notice itself was filed in the office of the Clerk of the District Court of Big Horn County on April 1, 1939, more than ten days after the judgment attempted to be appealed from was entered.
Respondent has filed her motion to dismiss the appeal, relying upon Hahn v. Citizens' State Bank et al., 25 Wyo. 467,171 P. 889, 172 P. 705; Culbertson v. Ainsworth, 26 Wyo. 214,181 P. 418, 419, and many other decisions rendered by this court during the past two decades. See Spencer v. Loewenstein, 29 Wyo. 31,207 P. 1098; In re Big Bend Drainage District, 29 Wyo. 50,208 P. 872, 873; Koch v. Koch, 41 Wyo. 450, 287 P. 85; Lindback v. Lackey et al., 41 Wyo. 493, 287 P. 320; State v. Holmes, 43 Wyo. 66,296 P. 1077; Simpson v. Occidental Building  Loan Assn.,45 Wyo. 425, 19 P.2d 958; Wyoming Automotive Co. v. Weisflog,47 Wyo. 32, 30 P.2d 490; Farmers State Bank of Riverton v. Investors Guaranty Corporation, 48 Wyo. 319, 324,45 P.2d 1057.
On the authority of these decisions the cause must be dismissed.
Dismissed.
KIMBALL and BLUME, JJ., concur.